On motion for rehearing. Overruled.
For former opinion, see 148 S.W. 338.
The motion for rehearing in this case was filed on April 3, 1912, and has been held up for this length of time awaiting a decision by the Supreme Court in the case of Gale Manufacturing Co. v. Dupree,146 S.W. 1048, in which a writ of error was granted. We think, as we did when the opinion herein was written, that the opinion in the Gale Case enunciates sound and logical legal doctrine, and, as no opinion has been delivered by the Supreme Court, we will delay action on the motion no longer.
It is overruled.